Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 12/02/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A seal ring for sealing a clearance between a rotary shaft and a housing, comprising: 
dynamic pressure grooves formed at a sliding surface of the seal ring and including positive pressure generators and negative pressure generators; and 
static pressure supply paths formed at the sliding surface of the seal ring to extend from an inner diameter toward an outer diameter side and to open on a sealed fluid side, 
wherein each of the positive pressure generators, each of the negative pressure generators, and each of the static pressure supply paths are arranged in description order in a circumferential direction of the sliding surface.
a communication groove.
Claim 20 (currently amended): The seal ring according to claim 12, wherein the deep groove communicates with [[the]] a communication groove.

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/08/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal ring as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	Prior art US 2017-0009889 (Seki et al.) discloses a seal ring (100; Figures 1-19) for sealing a clearance between a rotary shaft (200) and a housing (300), comprising: 
dynamic pressure grooves (120) formed at a sliding surface of the seal ring (100) and including positive pressure generators and negative pressure generators (the dynamic pressure groove 120 includes shallow grooves 121 on both sides of a deep groove; depending on the rotation direction, one of the grooves 121 will act as positive pressure generator and the other of the grooves 121 will act as negative pressure generator; abstract; Figure 11.) 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, DE 197 13 455 discloses a seal ring (5; Figures 1-10) for sealing a clearance between a rotary shaft (1) and a housing (2), comprising: 
dynamic pressure grooves (9, 10a, and 10b) formed at a sliding surface of the seal ring (5) and including positive pressure generators and negative pressure generators (the dynamic pressure groove includes shallow grooves 110a and 10b on both sides of a deep groove 9; depending on the rotation direction, one of the grooves of 10a and 10b will act as positive pressure generator and the other of the grooves 10a and 10b will act as negative pressure generator.)  DE 194 13 455 is silent about static pressure supply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675